Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered January 14, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, 5 years, and 1 year, respectively, unanimously affirmed.
*615The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The inference of accessorial liability was warranted by evidence that after being asked for narcotics by an undercover officer, defendant told the officer to wait, went to find an individual in a building half a block away, accompanied her back to where the officer waited, pointed her in the officer’s direction, continued to accompany that individual after the sale, and was arrested in possession of 10 glassine envelopes of the brand name narcotic sold to the officer at the time of his arrest (see, People v Bello, 92 NY2d 523).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rubin, J. P., Saxe, Buckley, Friedman and Marlow, JJ.